Citation Nr: 0828826	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected residuals of cold exposure, 
bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1990 to 
October 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2006 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for service 
connection for depression, to include as secondary to the 
veteran's service-connected residuals of cold injuries to the 
bilateral feet.


FINDINGS OF FACT

1.  Depression was not incurred in or aggravated by active 
service, nor may it be presumed to be so incurred.

2.  The veteran's service-connected residual cold injuries, 
bilateral feet, did not cause or make worse the depression.


CONCLUSION OF LAW

The criteria for a grant of service connection for 
depression, including as secondary to the service-connected 
residuals of cold injuries, bilateral feet have not been met. 
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2006 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA 
examination was afforded to the veteran in August 2006

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  The veteran 
submitted private treatment records from A.H., M.D.; A.M., 
M.D.; L.A.M., L.P.C.; and S.H.S.,M.D.; as well as lay 
statements from the veteran, E.R.; T.H., and R.T.. The 
veteran was afforded a VA medical examination in December 
2006.  Significantly, neither the veteran nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

As noted, the veteran argues that depression is caused by (or 
aggravated by) his service-connected cold injuries, bilateral 
feet.  The preponderance of the evidence is against the claim 
and the appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 , 1131 (2002).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To 
establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Pond v. West, 12 Vet. App. 341, 346 
(1999). 

Although the veteran has specifically contended that his 
depression is caused by the service-connected cold injuries, 
bilateral feet, (i.e., a "secondary" service connection 
claim), the law provides that VA must also ascertain whether 
there is any basis (e.g., direct, presumptive or secondary) 
to indicate that the claimed disorders were incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000).  The evidence in this case shows that 
the veteran has been diagnosed with depression.  The 
pertinent issue, however, is whether the depression was 
caused or aggravated by the veteran's service-connected cold 
injuries, bilateral feet.  The veteran does not contend, nor 
does the record suggest, a finding of service connection on a 
direct causation basis - that is, no physician has opined 
that the depression was incurred as a direct result of the 
veteran's active military service.  There is no evidence of 
record showing that the depression manifested to a 
compensable degree within one year following service which 
would allow for presumptive service connection.  38 C.F.R. 
§ 3.309(a) (2007).  Therefore, the veteran's claim for 
service connection is being considered on a secondary basis.  

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).

The evidence shows the veteran was diagnosed with depression 
as early as 2005.  

The veteran has a current diagnosis of depression as 
illustrated by private treatment reports from Dr. A.M. dated 
January 2005 through January 2006 and Dr. A.H. from December 
2005 through April 2006; a psychological evaluation by Dr. 
L.A.M. dated April 2007; private treatment reports from Dr. 
S.H.S. dated December 2006 through May 2007.  

Private treatment records dated from Dr. A.L.M. and Dr. 
A.L.H. beginning in April 2005 show the veteran was diagnosed 
and treated for major depression.  Notations were made 
regarding the veteran's complaints of foot pain and history 
of frost bite; as well as his aversion to cold weather; 
however, there is no medical nexus statement in any treatment 
report by Dr. A.L.H. that links the veteran's service-
connected cold injuries to the diagnosed depression.  Private 
treatment reports dated from December 2006 to May 2007 from 
Dr. S.H.S. also reference the veteran's history of frostbite 
and foot pain but draw no correlation between the veteran's 
diagnosed depression and this history.

An April 2007 VA treatment note shows the veteran reported to 
the North Texas VA Healthcare System (VAMC) presenting with 
an initial episode of depression which was described as 
"waxing and waning" for 3-5 years.  He reported to the 
North Texas VAMC for a "second opinion."  The examiner 
diagnosed the veteran with Major Depressive Disorder, 
recurrent, now moderate without psychotic features.

There are two conflicting medical opinions of record.  First, 
a VA examination dated in August 2006 concluded with a 
diagnosis of depression, not otherwise specified.  The 
veteran reported to the examiner that he has had problems 
secondary to his anxiety about being in the cold weather and 
over his kids being exposed to cold weather.  The veteran 
also reported that he has struggled with depressive symptoms 
from approximately 2001; however, he did not seek treatment 
until April 2005 from his general practioner Dr. A.L.M. who 
subsequently referred him to a psychiatrist, Dr. A.L.H. for 
treatment of depression.   The VA examiner reviewed the 
treatment notes from the veteran's private treating 
physicians and referenced them in the report.

The VA examiner, a licensed clinical psychologist, stated 
that because the veteran first began experiencing symptoms of 
depression approximately 11 years after the conditions which 
resulted in frostbite of his feet, it is less likely than not 
that his depression is directly related to his history of 
frostbite.

The veteran provided a second psychological evaluation by a 
private psychotherapist Dr. L.M. dated in April 2007 which 
concluded that the veteran has a clear significant disabling 
impairment in occupational, personal and social functioning.  
The private examiner's evaluation and opinion was based on 
clinical observation, a mental status examination, ongoing 
therapy and the administration of a psychological test.  The 
examiner diagnosed the veteran with significant Post-
Traumatic Stress Disorder (PTSD) and Major Depression 
Disorder.  She stated that the veteran's symptoms of 
recurrent fear and intrusive distressing recollections of the 
experience that caused the frostbite and his fear of cold or 
wet weather, alone with recurrent distressing dreams, 
anxiety, sense of reliving the pain and numbness in his feet, 
and anxiousness meets the DSM-IV diagnostic criteria for 
PTSD.  The examiner did not discuss any prior treatment or 
medical records in her report.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri, 4 Vet. App. at 470-71.

In this case, the Board finds the most probative evidence 
concerning the etiology of depression is the August 2006 VA 
examination.  The Board notes the August 2006 VA examiner 
reviewed the claims file, service treatment records and 
medical records from the veteran's private treating 
physicians, psychologists and psychiatrists who noted the 
veteran's history of frostbite and his aversion to cold 
weather but did not provide medical nexus opinions.  See 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  He also interviewed the veteran for an hour 
and provided a detailed rationale for his opinion.

The VA examiner's opinion is also supported by the medical 
evidence of record which does not expressly associate the 
veteran's history frostbite or cold injuries to the bilateral 
feet to his diagnosed depression.  The April 2007 private 
psychological evaluation provided by the veteran is not as 
comprehensive as the VA examination report.  It did not 
include a review of the veteran's private medical records or 
claims folder.  Moreover, the characterization of the 
veteran's condition overall appears in relative contrast to 
the majority of other medical evidence provided over the 
appeal period casting some doubt on the credibility of the 
report as a whole.  The law recognizes the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (holding that 
credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character).

The Board also notes that the veteran has offered personal 
and lay statements in support of his claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  These statements each discuss the impact 
of the veteran's depression on the personal lives of those 
individually affected or those observing the effect upon 
which his behavior has.  The Board has considered each of 
these statements; however, they are not competent medical 
evidence that can establish the required credible medical 
nexus between the veteran's depression and his service-
connected disability.   By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a) (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his depression is related to his service-connected 
condition. While the Board has carefully reviewed the record 
in depth, it has been unable to identify a basis upon which 
service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for depression, to include as secondary to 
service-connected residuals of cold exposure, bilateral feet, 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


